—Order unanimously reversed on the law without costs, motion granted and complaint and cross claim against defendants Donald Ackley-Perot and U-Haul Corporation of Ohio dismissed. Memorandum: James Hall (plaintiff) was unloading a legally parked U-Haul rental van when he was pinned between the van and a vehicle operated by defendant Joan E. May and owned by defendant Gregory May. Plaintiff’s right foot was severed above the ankle as a result of the accident. Supreme Court erred in denying the motion of Donald Ackley-Perot, the lessee-operator of the rental van, and U-Haul Corporation of Ohio, the lessor of the van (defendants), seeking summary judgment dismissing the complaint and cross claim against them. Defendants sustained their initial burden by demonstrating as a matter of law that they were not negligent and that their conduct in any event did not cause or contribute to the accident, and plaintiffs failed to raise a triable question of fact on those issues (see, Singh v Kolcaj Realty Corp., 283 AD2d 350, 351, citing Margolin v Friedman, 43 NY2d 982; O’Malley v USA Waste, 283 AD2d 409; Dormena v Wallace, 282 AD2d 425; Misel v N.F.C. Cab Corp., 277 AD2d 83, 84; Gleason v Reynolds Leasing Corp., 227 AD2d 375, 376, lv denied 89 NY2d 802). (Appeal from Order of Supreme Court, Onondaga County, Major, J. — Summary Judgment.) Present— Pigott, Jr., P. J., Hayes, Wisner, Kehoe and Burns, JJ.